Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 4 are objected to because of the following informalities: it appears that the amendment to address the 112(b) rejection for the phrase “a tip of a liquid pool” inadvertently deleted the phrase “a liquid pool” as Applicant directs arguments in the Remarks to the pool, e.g., Applicant states on P. 7 of the Remarks that a reference does not teach “controlling a length of a liquid pool of low concentration oil” and on P. 8 that a person of ordinary skill in the art would not have recognized a reason to control the jetting “in such a manner that a part of the liquid pool does not reach to a position of the high concentration coolant.”  It is recommended that the claims 1 and 4 be amended to recite “any portion of a liquid pool of the low concentration coolant formed on a surface of a steel sheet.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
In the present application, in claim 1, the limitation "[a] facility for cold rolling a metal strip in a circulating oil-feeding system by jetting a low concentration coolant... and jetting a high concentration coolant" has been interpreted under 112(f) as a means plus function limitation with the corresponding structure in the disclosure and functional equivalents because the limitation recites a generic placeholder, i.e., “a facility,” along with functions, i.e., “jetting a low concentration coolant” and “jetting a high concentration coolant,” without reciting sufficient structure to perform the functions.  
Further, in claim 1, the limitation “a controller for varying a jetting amount of the low concentration coolant” has been interpreted under 112(f) as a means plus function limitation with corresponding structure in the disclosure and functional equivalents because the limitation recites a generic placeholder, i.e., “a controller,” along with a function, i.e., “varying a jetting amount,” without reciting sufficient structure to perform the function.    
Also, in claim 2, the limitation “a controller for varying a jetting amount of the high concentration coolant” has been interpreted under 112(f) as a means plus function limitation with corresponding structure in the disclosure and functional equivalents because the limitation recites a generic placeholder, i.e., “a controller,” along with a function, i.e., “varying a jetting amount,” without reciting sufficient structure to perform the function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, it is not clear what steps are included in the method.  The claim recites “a jetting amount of the low concentration coolant is varied in accordance with a rolling rate,” however the claim does not recite anything being rolled and thus there is no rolling rate.  Further, the claim recites the jetting amount is varied “so that any portion of the low concentration coolant formed on a sheet surface at an inlet side of the work roll does not reach a jetting position of the high concentration coolant,” but the claim only states that low and high concentration coolants are jetted, i.e., the coolants are not required to be jetted on to a sheet surface and further there is no step recited as to performing work with a work roll.  For the purposes of examination, the phrase “[a] method for cold rolling a metal strip with a cold rolling facility in a circulating oil-feeding system” is interpreted as a method including the step of cold rolling a metal strip with a cold rolling facility in a circulating oil-feeding system and the phrase “a rolling rate” is interpreted as a rolling rate of the metal strip being cold rolled.  Claims 5, 6, and 8 depend from claim 4 and fail to clarify the indefinite claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. "High-Speed Rolling by Hybrid Lubircation System in Tandem Cold Rolling Mills" (hereinafter "Kimura") in view of Steele (U.S. Patent No. 5, 282,376 A to Steele) and Nishiura (U.S. Pub. No. 2002/0121118 A1 to Nishiura.
Regarding claim 1
Steele teaches a facility for cold rolling a metal strip (Abstract; Fig. 1) provided with a controller (computer 25, i.e., a control system, and valves 8A, 12, and 15A+B) for varying a jetting amount of the coolant emulsion in accordance with a rolling rate (Fig. 1; Col. 2, Ln. 64 through Col. 3, Ln. 27; the flow quantity of the emulsion from the nozzles 3 on headers 1, 2 is controlled using parameters including “the speed of the strip material,” i.e., rolling rate).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the facility of Kimura to provide the controller to vary a jetting amount of the low concentration coolant in accordance with a rolling rate as taught by Steele to ensure the proper amount of lubricant and coolant is present in the recirculating low concentration coolant as well as bring "about a reduction in the consumption of rolling oil, a reduction in the rolling load on the mill stand with a resultant saving of energy and a reduction in the slippage in the roll bite" (Steele, Col. 3, Lns. 21-27).  
Kimura fails to explicitly teach varying the jetting amount of the low concentration coolant in accordance with a rolling rate so that any portion of the low concentration coolant formed on a surface of a steel sheet at an inlet side of the work roll does not reach a jetting position of the high concentration coolant.  
However, Kimura teaches that the aim of a hybrid lubrication spray system, as shown in Fig. 10, “is to accelerate plate-out film formation by securing longer oil film formation time” (Kimura, Section 5.1; Fig. 10) and the plate out film is formed by the high concentration spray, as shown in Fig. 10.  
Nishiura teaches the conditions necessary for achieving plate out on a sheet being rolled in a facility for cold rolling, specifically an emulsion of lubricant and coolant “is sprayed on the front surface of steel sheet, [at which time] the oil droplets in emulsion are first subjected to a pressure from the steel sheet by collision, and then subjected to shearing by relative speed with respect to the steel sheet, so that the oil droplets adsorb physically to the steel sheet” (Nishiura, Para. [0201]).  
A person of ordinary in the art before the effective filing date of the claimed invention would understand that the emulsion must contact the sheet directly to achieve plate out via collision and shearing forces exerted by the sheet (Nishiura, Para. [0201]) and would modify the facility of Kimura to control the spray flow quantity of the low concentration coolant in accordance with a rolling rate (Kimura, Section 7.2; “control of the spray flow quantity… depends on rolling speed”) so that any portion of the low concentration coolant, i.e., a quantity of the low concentration coolant, formed on a surface of a steel sheet at an inlet side of the work roll does not reach a jetting position of the high concentration coolant and thus would not interfere with the optimum conditions for plate out of the high concentration coolant, i.e., the quantity of low concentration coolant would not be such that the pool of low concentration coolant prevents the high concentration coolant from directly contacting and colliding with the surface of the sheet.
Regarding claim 2, modified Kimura teaches the facility for cold rolling a metal strip according to claim 1 (Abstract; Fig. 10).  However, modified Kimura fails to explicitly teach the facility is provided with a controller for varying a jetting amount of the high concentration coolant in accordance with the rolling rate, the controller for varying the jetting amount of the high concentration coolant being a same as or different from the controller for varying the jetting amount of the low concentration coolant.  Modified Kimura teaches that in the hybrid spray system that “control of the spray flow quantity… depends on rolling speed” (Kimura, Section 7.2), i.e., varying a jetting amount of the high concentration coolant in accordance with the rolling rate.  
Steele teaches a facility for cold rolling a metal strip (Abstract; Fig. 1) provided with a controller (computer 25, i.e., a control system, and valves 8A, 12, and 15A+B) for varying a jetting amount of the coolant in accordance with a rolling rate (Fig. 1; Col. 2, Ln. 64 through Col. 3, Ln. 27; the flow quantity of the emulsion from the nozzles 3 on headers 1, 2 is controlled using parameters including “the speed of the strip material,” i.e., rolling rate), the controller for varying the jetting amount of the high 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the facility of Kimura to provide a controller to vary a jetting amount of the low concentration coolant in accordance with a rolling rate as taught by Steele to ensure the proper amount of lubricant and coolant is present in the recirculating low concentration coolant as well as bring "about a reduction in the consumption of rolling oil, a reduction in the rolling load on the mill stand with a resultant saving of energy and a reduction in the slippage in the roll bite" (Steele, Col. 3, Lns. 21-27).
Regarding claim 3, modified Kimura teaches the facility for cold rolling a metal strip according to claim 1 (Abstract; Fig. 1), wherein a concentration of a rolling oil in the low concentration coolant is 2-4 mass% and a concentration of a rolling oil in the high concentration coolant is 10-15 mass% (Kimura, Table 6; Section 7.1; the low concentration coolant is 3.1% and the high concentration coolant is 12.4%).
Regarding claim 7, modified Kimura teaches the facility for cold rolling a metal strip according to claim 2 (Abstract; Fig. 1), wherein a concentration of a rolling oil in the low concentration coolant is 2-4 mass% and a concentration of a rolling oil in the high concentration coolant is 10-15 mass% (Kimura, Table 6; Section 7.1; the low concentration coolant is 3.1% and the high concentration coolant is 12.4%).
Claims 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Nishiura.
Regarding claim 4, Kimura teaches a method for cold rolling a metal strip with a cold rolling facility in a circulating oil-feeding system (Abstract; Fig. 10; Fig. 10 shows a metal strip being cold rolled in a facility with a circulating oil-feeding system), the method comprising: jetting a low concentration coolant in a at an inlet side of a work roll (Fig. 10; Table 6; Section 7; a spray header jets a recirculation emulsion at a location on the inlet side of a work roll that has a concentration of 3.1% according to Table 6); and jetting a high concentration coolant at an upstream side of a jetting position of the low 
However, Kimura teaches that the aim of a hybrid lubrication spray system, as shown in Fig. 10, “is to accelerate plate-out film formation by securing longer oil film formation time” (Kimura, Section 5.1; Fig. 10) and the plate out film is formed by the high concentration spray, as shown in Fig. 10.  Nishiura teaches the conditions necessary for achieving plate out on a sheet being rolled in a facility for cold rolling, specifically an emulsion of lubricant and coolant “is sprayed on the front surface of steel sheet, [at which time] the oil droplets in emulsion are first subjected to a pressure from the steel sheet by collision, and then subjected to shearing by relative speed with respect to the steel sheet, so that the oil droplets adsorb physically to the steel sheet” (Nishiura, Para. [0201]).  
A person of ordinary skill in the art before the effective filing date of the claimed invention would understand that for optimal plate out conditions the emulsion must contact the sheet directly to subject the emulsion to the collision and shearing forces exerted by the sheet (Nishiura, Para. [0201]) and would modify the method of Kimura to control the spray flow quantity of the low concentration coolant in accordance with a rolling rate (Kimura, Section 7.2; “control of the spray flow quantity… depends on rolling speed”) so that any portion of the low concentration coolant formed on a surface of a steel sheet at an inlet side of the work roll, i.e., a quantity of low concentration coolant, does not 
Regarding claim 5, modified Kimura teaches the method for cold rolling a metal strip according to claim 4, wherein a jetting amount of the high concentration coolant is varied in accordance with the rolling rate (Kimura, Section 7.2; “control of the spray flow quantity… depends on rolling speed”).
Regarding claim 6, modified Kimura teaches the method for cold rolling a metal strip according to claim 4, wherein a concentration of a rolling oil in the low concentration coolant is 2-4 mass% and a concentration of a rolling oil in the high concentration coolant is 10-15 mass% (Kimura, Table 6; Section 7.1; the low concentration coolant is 3.1% and the high concentration coolant is 12.4%).
Regarding claim 8, modified Kimura teaches the method for cold rolling a metal strip according to claim 5, wherein a concentration of a rolling oil in the low concentration coolant is 2-4 mass% and a concentration of a rolling oil in the high concentration coolant is 10-15 mass% (Kimura, Table 6; Section 7.1; the low concentration coolant is 3.1% and the high concentration coolant is 12.4%).
Response to Arguments
Applicant's arguments filed February 9, 2021 have been fully considered and they are persuasive with respect to the objection to the specification and most of the 35 U.S.C. § 112 rejections, but they are not persuasive with respect to one of the 35 U.S.C. § 112 rejections and the 35 U.S.C. §103 rejections.
Objection to the Specification
The amended specification has been received and cures the deficiencies of the previously filed specification.  Examiner has withdrawn the objection to the specification.


Claim Interpretation
Applicant has argued that the claim interpretations under 35 U.S.C. § 112(f) were improper, however Applicant’s arguments are not persuasive for the reasons discussed below and the claim interpretations are maintained.
In claim 1, the limitation "[a] facility for cold rolling a metal strip in a circulating oil-feeding system by jetting a low concentration coolant... and jetting a high concentration coolant" has been interpreted under 112(f) as a means plus function limitation with the corresponding structure in the disclosure and functional equivalents because the limitation recites a generic placeholder, i.e., “a facility,” along with functions, i.e., “jetting a low concentration coolant” and “jetting a high concentration coolant,” without reciting sufficient structure to perform the functions.  Applicant argues that “the claim sets forth more than sufficient structure for performing the functions recited for the claimed facility” (Remarks, P. 5), but fails to cite any structure in the claim that can perform these functions.  If Applicant does not wish for this limitation to be interpreted under 112(f), it is recommended claim 1 be amended to include the structure of the facility that performs the cold rolling of the metal strip, e.g., work rolls and spray headers.
Also in claim 1, the limitation “a control equipment for varying a jetting amount of the low concentration coolant” was interpreted under 112(f) as a means plus function limitation with corresponding structure in the disclosure and functional equivalents because the limitation recites a generic placeholder, i.e., “a control equipment,” along with a function, i.e., “varying a jetting amount,” without reciting sufficient structure to perform the function.  Applicant amended claim 1 to recite “a controller” rather than “control equipment” and argues that the claim should no longer be interpreted under 112(f).  Remarks, P. 5.  However, the claim still does not recite sufficient structure to perform the function and the term “controller” is still a generic placeholder as it describes the components, i.e., the distributed control system and valves and/or pumps, required to perform the function.  If Applicant 
Claim 2 similarly recited “control equipment” and was amended to recite “controller.”  For the reasons discussed above with respect to the similar limitation in claim 1, the 112(f) interpretation of claim 2 is also maintained.
Rejections under 35 U.S.C. § 112
Claim 4 was rejected under 112(b) because it was not clear what steps are included in the method.  The claims are recited in a general narrative form without putting forth clear method steps to the claimed method.  Applicants have amended claim 4 to overcome this rejection.  
However, claim 4 was also rejected under 112(b) because the claim recites “a jetting amount of the low concentration coolant is varied in accordance with a rolling rate,” and the claim does not recite anything being rolled and thus there is no rolling rate.  Further, the claim recites the jetting amount is varied “so that any portion of the low concentration coolant formed on a sheet surface at an inlet side of the work roll does not reach a jetting position of the high concentration coolant,” but the preamble only states that low and high concentration coolants are jetted, i.e., the coolants are not required to be jetted on to a sheet surface and further there is no step recited as to performing work with a work roll.  There do not appear to be any arguments in the Remarks directed to these rejections, and therefore these rejections have been maintained.
With respect to the remaining 112(b) rejections, Applicant’s arguments in view of the amendments to the claims overcome the indefiniteness rejections and Examiner has withdrawn these rejections.

Rejections under 35 U.S.C. § 103
Applicant argues that Kimura teaches that a plate-out property is improved by jetting a high concentration rolling oil, and “does not disclose or suggest that a plate-out property can [be] improved by varying the jetting amount of the low concentration coolant.” Remarks, P. 7.  However, this argument is not persuasive because Kimura is being relied upon for teaching the facility with low and high concentration sprays while Nishiura is being relied upon for teaching the optimal plate-out conditions.
Applicant also argues that Nishiura does not cure the deficiencies of Kimura because “Nishiura merely explains the technique that creates the plate-out phenomenon…[and] does not disclose or suggest the technical concept of the present invention, i.e., that when the high concentration rolling oil is supplied, the plate-out property of the high concentration rolling oil is improved by controlling a length of a liquid pool of the low concentration rolling oil.” Remarks, P. 7.  Applicant further states that “[t]he applied references would not assist a person of ordinary skill in the art in learning that the low concentration coolant would interfere with the plate-out film formation of the high concentration coolant” and such a person “would not have recognized any reason for controlling jetting of low concentration coolant in such a manner that a part of the liquid pool does not reach to a position of the high concentration coolant.”  Remarks, P. 8.  These arguments are not persuasive because, as Applicant states, Nishiura teaches the technique that creates the plate-out phenomenon includes the emulsion forming the plate-out condition directly contacting the sheet (Nishiura, Para. [0021]).  As Kimura already teaches that the high-concentration and low-concentration coolants flow rates are controlled in accordance with the rolling speed (Kimura, Section 7.2) and the aim of the system “is to accelerate plate-out film formation by securing longer oil film formation times” (Kimura, Section 5.1 and Fig. 10), it would have been obvious to control the conditions of the rolling operation such that the high concentration coolant has optimal conditions for plate-out, i.e., directly contacts the steel plate, as taught by Nishiura.  Thus, it would have been obvious to control the flow rate of the low concentration 
Applicant further argues that Steele does not teach controlling the length if a liquid pool of the low concentration rolling oil.  Remarks, P. 7.  However, this argument is not persuasive because Steele is being relied upon for teaching the control equipment for varying a jetting amount of the low concentration coolant and not the limitation argued by Applicant.
Applicant does not provide any additional arguments for the patentability of claims 2-8.  Remarks, P. 8.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 830-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725